July 9, 2009 Writer’s Direct Contact 303.592.2276 blewandowski@mofo.com By EDGAR Submission Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Mail Stop SP2-4470 Washington, D.C.20549 Attention:Christian Windsor RE:Prosper Marketplace, Inc. Amendment No. 6 to Registration Statement on Form S-1 File No. 333-147019 Dear Mr. Windsor: On behalf of Prosper Marketplace,Inc., a Delaware corporation (“Prosper”), submitted herewith for filing is Amendment No.6 (“Amendment No.6”) to the Registration Statement referenced above (the “Registration Statement”), which includes a preliminary prospectus dated July9, 2009.Capitalized terms not otherwise defined in this letter shall have the meanings given to them in AmendmentNo.6. Amendment No.6 and this letter are being filed in response to comments contained in the letter dated July7, 2009 (the “July7 Letter”) from the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to Edward Giedgowd, Prosper’s Chief Compliance Officer and General Counsel. The information set forth herein is based upon information provided to Morrison& Foerster LLP by Prosper.The responses set forth below are keyed to the numbering of the comments and the headings used in the Staff’s July7 Letter.Where appropriate, Prosper has responded to the Staff’s comments by making changes to the disclosure in the Registration Statement as set forth in Amendment No.6.Page numbers specified in the responses refer to the applicable pagesof the edgarized copy of Amendment No.6 filed with the Commission. General Comments on this Filing 1. In your response to prior comment8, you indicate that you removed from your loan performance statistics regarding loans that have been repurchased by Prosper, usually due to identity theft.Revise your disclosure so that all loans originated, and all loans that went Securities and Exchange Commission Division of Corporation Finance July 9, Page 2 delinquent, or required Prosper to repurchase the loans are disclosed.The investor must be able to understand the frequency of delinquency, defaults and identity theft of your prior loan operations. Response:Prosper has revised pages 18, 20 and 55 of the prospectus in response to this comment.
